DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 23 is directed to non-elected method invention without traverse (see the Non-Final Rejection dated 10/09/2019).  Accordingly, claim 23 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected method claim 23.

Reasons for Allowance
Claims 1-4, 7-12, 15-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of an apparatus including: a carrier having a top surface and a bottom surface opposite the top surface of the carrier, wherein the carrier comprises a plurality of antenna patches at 
a second mold compound, which is formed over the first mold compound and encapsulates the first heat extractor, wherein: the first mold compound, the second mold compound, and the first heat extractor are formed of different materials; and no portion of the first mold compound is over a top surface of the first heat extractor (claim 1).  Therefore, the overall structure of the apparatus is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-4, 8-12, 15-16, 21 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 7, the prior art of record fails to disclose the combination of all the limitations recited in the claim 7 of an apparatus including: a first thinned die comprising a first device layer over the top surface of the carrier and a first dielectric layer over the first device layer, wherein: the first 
Regarding claim 17, the prior art of record fails to disclose the combination of all the limitations recited in the claim 17 of an apparatus including: wherein the carrier comprises a plurality of antenna patches at the bottom surface of the carrier: a first thinned die comprising a first device layer over the top surface of the carrier and a first dielectric layer over the first device layer, wherein: the first dielectric layer and the first device layer have a same plane size: the first thinned die and the plurality of antenna patches are located on opposite sides of the carrier: and the first thinned die is electrically connected to each of the plurality of antenna patches; a first mold compound residing on the top surface of the carrier, surrounding the first thinned die, and extending beyond a top surface of the first thinned die to define a first opening within the first mold compound and over the first thinned die, wherein: the first mold compound does not reside over the first thinned die, such that the first dielectric layer and the first device layer do not extend horizontally beyond the first opening; the first mold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894         

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894